Exhibit 32.1 Section 1350 Certification Pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Kimco Realty Corporation (the “Company”) hereby certifies, to such officer’s knowledge, that: (i)the accompanyingQuarterly Report on Form 10-Q of the Company for the quarter ended March 31, 2013 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 6, 2013 /s/ David B. Henry David B. Henry Chief Executive Officer Date:May 6, 2013 /s/ Glenn G. Cohen Glenn G. Cohen Chief Financial Officer
